EXHIBIT 23.2 CONSENT OF INDEPENDENT PETROLEUM CONSULTANTS We hereby consent to the incorporation by reference in the registration statement of Atlas Resource Partners, L.P. (the “Partnership”) on Form S-8 (File No. 333-180209, effective March 19, 2012) and Forms S-3 (File No. 333-182616, effective August 28, 2012, File No. 333-183995, effective October 2, 2012, File No. 333-193238, effective January 21, 2014 , File No. 333-202827, effective March 27, 2015, File No. 333-203269, effective April 17, 2015 and File No. 333-203800, effective August 5, 2015) and of the reference to Wright & Company, Inc. and the inclusion of our report dated February 23, 2016 in the Annual Report on Form 10-K for the year ended December 31, 2015, of the Partnership and its subsidiaries, filed with the Securities and Exchange Commission. Wright & Company, Inc. By: /s/ D. Randall Wright D. Randall Wright, P.E. President March 4, 2016 Brentwood, Tennessee
